In a proceeding pursuant to article 78 of the Civil Practice Act and article 13 of the Tax Law, the appeal is from an order annulling and canceling a special assessment made against respondent’s property for the extension of water mains by the village in a private street on which said property abuts. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to reverse the order and to remit the proceeding to the Special Term for determination of the issues, or such further proceedings thereon as may be proper, with the following memorandum: In my opinion the village has the power to extend its water system by laying its mains in private roads in which it has acquired easements for that purpose and to assess the cost against the owners of adjoining land benefitted. I do not believe that it was the legislative intent to restrict the power of the board of water commissioners to assess for benefit by limiting such power to eases in which water mains are extended in public streets (see Village Law, §§ 224, 227-a).